Citation Nr: 0706063	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C 
and, if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board points out that it appears that the RO found that 
the veteran had presented new and material evidence to reopen 
his claim, according to the January 2004 statement of the 
case.  The April 2004 supplemental statement of the case 
(SSOC) addressed the matter on the merits.  Regardless of 
what the RO has done, the Board must address the question of 
whether new and material evidence has been received to reopen 
a claim, because the issue goes to the Board's jurisdiction 
to reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim as on the title 
page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for hepatitis C, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for hepatitis C, based on de novo review, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran, if 
further action is required on his part.


FINDINGS OF FACT

1.  A February 1973 Board decision denied service connection 
for hepatitis finding that the veteran was treated for an 
acute episode of infectious hepatitis in service, followed by 
a recovery with no residual disability noted at separation, 
while post-service in 1971 and 1972 he was diagnosed with 
serum hepatitis associated with drug dependence.  

2.  An unappealed May 1996 rating decision denied that new 
and material evidence had been received to reopen a claim for 
service connection for hepatitis finding no new evidence had 
been presented to indicate prior finding that post-service 
and inservice hepatitis were unrelated was incorrect.  The 
veteran was provided notice, but did not perfect an appeal.  
This was the last final decision on any basis as to the 
veteran's claim for service connection for hepatitis C.

3.  Additional evidence added to the record since the May 
1996 rating decision includes a medical opinion that the 
veteran's liver disease was progressive in nature beginning 
with his symptoms in service in Vietnam in 1970 and that the 
1970 diagnosis was only tentative without any laboratory 
studies backup; it is not cumulative and redundant and raises 
a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1996 RO rating decision which denied that new and 
material evidence had been received to reopen a claim of 
entitlement for service connection for hepatitis was final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for hepatitis C may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  However, there is 
no need to discuss the impact of the VCAA on this matter 
resolved in the veteran's favor in the decision below.  


II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a September 1971 determination, denied the 
veteran's claim for service connection for hepatitis.  On 
appeal, the Board denied the veteran's appeal in a February 
1973 decision finding the disease manifested during service 
was an acute and transitory episode of infectious hepatitis 
entirely unrelated to the recurrent hepatitis diagnosed in 
February 1972.  The latter was diagnosed as serum hepatitis 
and associated with drug dependence.

Subsequently, the RO, in a May 1996 determination, denied 
that new and material evidence had been received to reopen 
the veteran's claim for service connection for hepatitis.  
The RO found at that time that new evidence did not disturb 
the earlier finding that hepatitis developed after service 
was not related to the veteran's service.  The veteran, after 
notice, did not perfect an appeal, and it became final.  
38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the Board's February 1973 decision, the file 
contained the veteran's service medical records, the 
veteran's claim, June 1971 and February 1972 VA Medical 
Center discharge reports, and a June 1972 VA examination.  

At the time of the RO's May 1996 rating decision, the file 
also contained, in addition to the above, copies of VA 
outpatient treatment reports from March 1990 to February 
1996; a copy of a May 1992 decision of a Social Security 
Administration administrative law judge awarding disability 
benefits to the veteran for a herniated disc and post-
traumatic stress disorder; and copies of the veteran's 
service personnel records.

Records received since the May 1996 rating decision include 
the following:  the veteran's January 2002 claim to reopen; 
duplicate copies of service medical records; records of VA 
treatment for hepatitis and other disorders from June 1996 to 
July 2003; a copy of an October 1972 VA hospital summary; 
private medical records from New York University Medical 
Center; a copy of an April 2002 VA examination; a letter from 
Dr. A.A. dated in January 2002; and a medical opinion dated 
in May 2003 from O.A.L., M.D., FACS, a medical consultant to 
the veteran's service representative.  

The May 2003 medical opinion of Dr. O.A.L. recites that he 
reviewed the veteran's service medical records, that the 
veteran was treated for and diagnosed as probable infectious 
hepatitis in May 1970 while serving in Vietnam, that the 
veteran's condition improved after one month of 
hospitalization, and that his separation examination in 
September 1970 failed to find any residuals of hepatitis.  
The medical opinion also recites that the veteran was 
admitted to a VA Medical Center in June 1971 due to weight 
loss and fatigue for the previous seven months as well as the 
recurrence of jaundice; and that he was diagnosed then with 
serum hepatitis.  Dr. O.A.L. stated a liver and spleen scan 
dated in March 2001 showed significant infiltrative 
parechymatous disease, hepatomegaly, splenomegaly, and 
cirrhosis of the liver.  Dr. O.A.L. opined that the veteran's 
"medical records indicate that his current Liver disease was 
a progressive one starting with the symptoms occurring in 
1970 in Viet Nam.  The diagnosis at that time of Infectious 
Hepatitis, indicative of Hepatitis A, was only tentative 
without any laboratory studies backup."

On review of the record, the Board finds that much of the 
additional evidence received is new, as it was not previously 
of record.  Since the opinion from Dr. O.A.L. notes that the 
veteran had symptoms of his current liver disease during 
service and appears to relate the currently diagnosed 
disorder to service, it is clearly evidence that bears 
directly on the bases for the previous denial of the claim.  
This evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  Hence, 
the new evidence is also material evidence.  

As new and material evidence has been received, the claim of 
entitlement to service connection for hepatitis C may be 
reopened.  Adjudication of the veteran's claim does not end 
with the determination that new and material evidence has 
been received.  For the reasons detailed in the remand 
section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for hepatitis C, the claim is 
reopened, and, to that extent only, the appeal is granted.


REMAND

When the veteran last underwent a VA examination in April 
2002, the examining provider, who was not identified, 
diagnosed the veteran with current chronic hepatitis C virus; 
documented cirrhosis in 1997 without ascites, status post 
cholecystectomy in 1998; thrombocytopenia, most likely 
secondary to splenomegaly; and infectious hepatitis in 1970.  
However, while the examination report discusses risk factors 
for liver disease and current medical findings, it does not 
opine on whether the veteran's current hepatitis disorder is 
related or due to his experience of hepatitis while in 
service in 1970.  The examination report also states the 
record contains at least one document that states the veteran 
has had chronic hepatitis C since 1969.

In view of the medical opinion from Dr. A.O.L in May 2003, 
and since the April 2002 examination report did not discuss 
how much of the veteran's current hepatitis disorder is 
related to service and how much is related to his civilian 
life or his personal life (i.e., prior use of heroin), a new 
examination is indicated.  Prior to any examination, any 
outstanding pertinent records of medical treatment should be 
obtained.

Finally, while this case was on appeal, the United States 
Court of Appeals for Veterans Claims (Court) provided 
additional guidance concerning notice and development in 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding related to the 
veteran's hepatitis claim since the appeal 
was certified and the claims folders were 
sent to the Board.  Records obtained 
should, as possible, include the document 
referred to in the examination that there 
was evidence of hepatitis C in 1969.

3.  Then, the veteran should be scheduled 
for another VA examination by a physician 
to determine whether it is at least as 
likely as not that his hepatitis C is 
related to service.  The veteran's claims 
folders must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should give particular attention 
to the opinion provided by Dr. A.O.L. in 
his May 2003 statement in the file.  The 
examiner, whose identity should be clearly 
identified on the report, should provide a 
complete rationale for any opinion given 
and should reconcile his or her opinion 
with any competing medical evidence of 
record.  

4.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for hepatitis C.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the April 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the Board takes this 
opportunity to advise the veteran that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran also is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


